Citation Nr: 0914662	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1968.  Service in Vietnam and award of the Purple 
Heart Medal with Gold Star are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claim for 
service connection for hemorrhoids.  The Veteran disagreed 
and perfected an appeal.

In February 2007, the Veteran and his representative 
presented evidence at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

Issues not on appeal

In a May 2007 rating decision, the RO granted service 
connection for vertigo, lumbar spine and cervical spine 
disabilities and radiculopathy of the right and left upper 
extremities.  There is nothing in the record that indicates 
the Veteran has disagreed with the disability ratings or 
effective dates of any of the service-connected disabilities.  
Thus, the issues are not in appellate status and will be 
discussed no further herein.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].




FINDINGS OF FACT

A preponderance of the medical and other evidence supports a 
finding that the Veteran's hemorrhoid condition is not 
related to his active duty service.

CONCLUSION OF LAW

Entitlement to service connection for hemorrhoids is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that as a radio operator for a Marine 
reconnaissance unit in Vietnam, he was required to carry 
heavy weight in difficult terrain for long periods of time.  
He contends that he developed hemorrhoids as a result of that 
experience and seeks service connection for his chronic 
hemorrhoid condition.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  


The Veteran was informed what evidence is needed to 
substantiate a claim for entitlement to service connection in 
a February 2007 notice letter.  Specifically, the Veteran was 
informed that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

In addition, the letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in the February 
2007 letter.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's available service 
treatment records as well as all pertinent VA and private 
medical records identified by the Veteran are in the claims 
file and were reviewed by both the RO and the Board in 
connection with his claim.  The Board notes, however, that 
the Veteran has not been provided a VA medical examination 
regarding his hemorrhoid condition.  

The Board observes that under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  In this case, 
as is more thoroughly discussed below, there is insufficient 
evidence that the Veteran's condition arose during service or 
that his current condition is associated with his active duty 
service.  Thus, the criteria of McLendon were not met and VA 
was not required in this case to provide a medical 
examination regarding the Veteran's claimed hemorrhoid 
condition.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
hearing before a local hearing officer in February 2007.  In 
addition, the record shows that the Veteran submitted an 
April 2007 written withdrawal of his request for a hearing 
before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The record shows that the Veteran served in Vietnam in 1967 
and was wounded in combat on two occasions.  The Veteran has 
stated, and the records in evidence indicate, that he served 
as a radio operator with Company A, 5th Reconnaissance 
Battalion.  The Veteran has stated that he carried heavy 
loads in mountainous and jungle terrain while he served as 
with Marine reconnaissance units in Vietnam.  Carrying the 
heavy loads under these arduous conditions caused him to 
develop hemorrhoids while on patrol.  The Veteran stated that 
he was treated during the patrol by a Navy corpsman, and 
further states that the hemorrhoid condition has persisted 
from that time.  He seeks service connection.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the record contains four medical 
treatment records regarding the Veteran's hemorrhoid 
disorder.  A December 1993 record indicates that the Veteran 
was treated for hemorrhoids by Dr. R.S., and a July 1999 
record indicates that he underwent a colonoscopy and that his 
hemorrhoid condition was treated by Dr. T.G.  An August 2002 
treatment note indicates the Veteran last had a colonoscopy 
approximately three years earlier and that the Veteran had a 
family history of colon cancer and prostate cancer.  An 
August 2003 treatment note indicates that a rectal 
examination revealed no "hem," swelling or mass.  

The Board notes that the Veteran submitted his claim in 
September 2003.  The Board observes that the Court held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long 
as the veteran had a diagnosed disability during the pendency 
of the claim, service connection criteria requiring a current 
disability was satisfied.  In this case, after review of the 
Veteran's entire claims folder, the Board finds that Hickson 
element (1) is not met because there is no evidence of a 
current hemorrhoid condition.

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Here, the medical 
evidence indicates that one year prior to his claim and one 
month prior to his claim, the Veteran had no hemorrhoid 
disorder.  For those reasons, the Board finds that Hickson 
element (1) is not satisfied and that the claim fails on that 
basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board notes that there are no 
entries in the Veteran's service treatment records regarding 
complaints of or treatment for hemorrhoids.  Moreover, the 
August 1968 report of medical examination indicates the 
results of a rectal examination were normal.  In sum, the 
contemporary medical evidence reveals no hemorrhoid condition 
during service.

The Board observes that the Veteran has consistently stated 
that he had a bout of hemorrhoids when he was in Vietnam in 
1967.  However, the other evidence of record indicates that 
the hemorrhoids he experienced were acute and apparently 
resolved; the 1968 discharge physical does not indicate they 
existed and the evidence indicates that he had no hemorrhoid 
condition until 1975.  

After consideration of the entire record, and providing the 
Veteran with a benefit of the doubt, the Board finds that 
element (2) is arguably met by the Veteran's statements.

With regard to element (3), medical evidence of a nexus 
between a current condition and the condition observed or 
experienced during service, the Board finds there is no such 
evidence.  No qualified medical provider has provided an 
opinion regarding whether the Veteran's hemorrhoid condition 
is related to his active duty service.  The only evidence 
that the Veteran's hemorrhoid condition is related to his 
active duty service comes from the Veteran himself.

The Board observes that the Veteran is, as a lay person, 
qualified to explain symptoms he has experienced.  There is 
nothing in the record, however, that indicates the Veteran 
has the medical qualifications or training to render a 
medical opinion regarding the etiology of his hemorrhoid 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Moreover, the Veteran's ex-wife indicated in a January 2007 
statement that she was aware that the Veteran did not have 
hemorrhoids prior to service, but that he "suffered a very 
serious bout of hemorrhoids sometime between 1975 and 1979."  
This statement is not probative of whether the Veteran's 
hemorrhoid condition arose during service, nor is it 
probative of whether the hemorrhoid condition is related to 
service.  Rather, it serves to establish that the Veteran was 
treated for hemorrhoids about six years after he was 
discharged from active duty.  The Board therefore finds that 
Hickson element (3) is also not satisfied.

In sum, for the reasons stated above, the Board finds that 
entitlement to service connection for hemorrhoids is not 
warranted.


ORDER

Entitlement to service connection for hemorrhoids is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


